Citation Nr: 0017705	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  93-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
histoplasmosis.

2. Entitlement to an initial evaluation in excess of 10 
percent for chronic obstructive pulmonary disease (COPD).

3. Entitlement to an effective date prior to January 20, 1993 
for the grant of service connection for COPD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to February 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1992 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which, pursuant to a December 1991 
Board decision, granted service connection for histoplasmosis 
with a noncompensable evaluation, effective from January 9, 
1990.  The veteran has also perfected an appeal, both as to 
evaluation and effective date, of the July 1999 rating 
decision, which granted service connection for COPD with an 
evaluation of 10 percent, effective June 24, 1994.  By rating 
decision in September 1999, the RO granted an effective date 
off January 20, 1993.  

The veteran's claims for increased initial evaluations for 
service-connected histoplasmosis and COPD are discussed in 
the remand portion of this decision.  


FINDINGS OF FACT

1. Service connection for COPD was denied by the Board in 
December 1991.

2. The veteran filed an informal application to reopen a 
claim for service connection for COPD on August 27, 1992. 




CONCLUSION OF LAW

An effective date of August 27, 1992, for the grant of 
service connection for COPD is warranted.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs from a claimant may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400. The effective 
date of an award of service connection based on a reopened 
claim will be the date of receipt of the claim or date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).

The issue in the instant case is the assignment of an 
effective date for the grant of service connection for COPD 
prior to January 20, 1993.  

In December 1991, the Board denied service connection for a 
lung disorder other than histoplasmosis, including COPD.  In 
May 1992, the veteran requested that his claim be reopened.  
He did not specifically mention the claim for service 
connection for COPD, previously denied by the Board.

On a VA Form 9, received on August 27, 1992, the veteran 
stated that the fibrosis in his lungs was causing his 
shortness of breath and "a lot of my other lung problems."  
At a hearing before an RO hearing officer on January 20, 
1993, the veteran testified that he was first diagnosed with 
COPD in 1986, and that the physicians had said the COPD was a 
separate condition from the histoplasmosis.   

By rating decision in July 1999, the RO granted service 
connection for COPD as secondary to service-connected 
histoplasmosis with an evaluation of 10 percent, effective 
from June 24, 1994. By rating decision in September 1999, the 
RO granted an effective date of January 20, 1993, stating 
that this was the date of the hearing before an RO hearing 
officer where the veteran reopened his claim for COPD as 
being associated with the veteran's service-connected 
histoplasmosis.  At a hearing before the undersigned in 
May 2000, the veteran indicated that he thought the 
evaluation should go back to 1986.  

When viewed in retrospect, the VA Form 9 received on August 
27, 1992, which refers to fibrosis causing the veteran's 
breathing problems, can reasonably be considered an informal 
claim for service connection for COPD. The formal claim  at 
the January 1993 hearing was less than one year later. 
Accordingly, an effective date of August 27, 1992, for the 
award of service connection for COPD is warranted. The 
benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.400.


ORDER

An effective date of August 27, 1992 for the grant of service 
connection for COPD is granted.


REMAND

The Board recognizes that the veteran's claim for an 
increased initial evaluation for service-connected 
histoplasmosis has been pending for more than eight years and 
has been the subject of three previous remands.  However, the 
Board finds that the medical evidence currently of record 
does not provide the information necessary for evaluation of 
that condition and of the veteran's service-connected COPD.  

The RO has granted service connection for COPD as secondary 
to service-connected histoplasmosis, but noted that the 
medical evidence of record attributed the majority of the 
veteran's COPD to smoking.  Compensation can be awarded for a 
nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, if ascertainable, even if the service-connected 
disability is not the proximate cause of the nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448-
449 (1995).  The medical evidence of record is unclear as to 
what symptomatology is due to the veteran's service-connected 
histoplasmosis and to what extent this condition has 
aggravated the veteran's COPD, due to smoking.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his histoplasmosis 
and COPD since January 1999.  
After securing the necessary release, the 
RO should obtain these records.  

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
pulmonary conditions.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

The examiner should perform any testing, 
specifically pulmonary function testing, 
necessary to provide an assessment of the 
veteran's condition.  Pulmonary function 
results should include the percentage of 
predicted value for FEV-1, ratio of 
FEV-1/FVC, and percentage of predicted 
value of DLCO (SB).  If any test is 
medically contraindicated, the examiner 
should so indicate.  The examiner should 
note the existence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of respiratory 
failure, and the requirement for 
outpatient oxygen therapy, if any.  The 
examiner should note whether the 
veteran's histoplasmosis is asymptomatic 
with healed and inactive mycotic lesions 
or whether there is chronic pulmonary 
mycosis.  Further, the examiner should 
reported the existence and severity of 
hemoptysis, cough, fever, weight loss, 
night sweats, and the need for 
suppressive therapy, if any.  The 
examiner should provide an opinion as to 
what specific symptomatology is due to 
the veteran's histoplasmosis, as opposed 
to the COPD.  

The examiner should provide a statement 
approximating the degree of disability 
due to COPD due solely to aggravation by 
histoplasmosis.  If the examination such 
a conclusion is not medically possible, 
the examiner should so indicate. 


 

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claims 
for increased initial evaluations for 
service-connected histoplasmosis and 
COPD.  If any claim remains denied, the 
veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



